     Case: 2:19-cr-00053-EAS Doc #: 36 Filed: 03/09/20 Page: 1 of 1 PAGEID #: 142




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,                       NOTICE
v.                                                      Case No. 2:19-cr-53
                                                        JUDGE SARGUS, JR.
ANDREW K. MITCHELL,

                        Defendant.


        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time
set forth below:

Place: United States District Court             CHAMBERS
       Joseph P. Kinneary U.S. Courthouse
       85 Marconi Boulevard                     March 13, 2019 at 10:00 a.m.
       Columbus, Ohio 43215

TYPE OF PROCEEDING: Status Conference (COUNSEL ONLY)




                                          EDMUND A. SARGUS, JR.
                                          UNITED STATES DISTRICT JUDGE
DATE: March 9, 2020

                                             /s / Christin M. Werner
                                          (By) Christin M. Werner, Deputy Clerk
